Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 11, 2016

                                            No. 04-16-00299-CR

                                       IN RE STATE OF TEXAS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


       On May 11, 2016, relator filed a petition for writ of prohibition and mandamus, and an
emergency motion for temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real parties in interest may file a response to the petition
for writ of mandamus in this court no later than May 26, 2016. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED. The trial court’s order of April 22,
2016, requiring the grand jury be assembled on May 12, 2016 is STAYED pending final
resolution of the petition filed in this court.


           It is so ORDERED on May 11, 2016.

                                                            PER CURIAM



           ATTESTED TO: _________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 13197CR, styled The State of Texas v. Nina Gonzalez, pending in the 83rd
Judicial District Court, Val Verde County, Texas, the Honorable Robert Cadena presiding.